IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 593 MAL 2014
,                            :
                             :
               Respondent    : Petition for Allowance of Appeal from the
                             : Order of the Superior Court
                             :
          v.                 :
                             :
                             :
JOSEPH W. PILCHESKY,         :
                             :
               Petitioner    :


                                   ORDER


PER CURIAM

      AND NOW, this 19th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.